Citation Nr: 1821491	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

5.  Entitlement to service connection for Post-Traumatic Stress Disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, anxiety, depression and insomnia.

7.  Entitlement to service connection for a chronic headache disability.

REPRESENTATION

Veteran represented by:  National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's son


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 1989 and November 1990 to May 1991.  The Veteran had subsequent Reserve service from 1991 to 1998, with various periods of active duty training ("ADT") and inactive duty training ("IDT").  The Board has recharacterized the Veteran's claims to better reflect his contentions.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an August 2015 hearing in front of the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for headaches and an acquired psychiatric condition to include PTSD, anxiety, depression and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran has a current diagnosis of fibromyalgia that is presumed to be related to his Gulf War service.

3.  The Veteran has a current diagnosis of IBS that is presumed to be related to his Gulf War service.

4.  The Veteran does not have a diagnosis of chronic fatigue syndrome or a disorder manifested by chronic fatigue due to undiagnosed illness within the meaning of 38 C.F.R. § 3.317.

5.  The Veteran's diagnosed sleep apnea was not manifest during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for IBS are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for service connection for a disability manifested by chronic fatigue, to include CFS, have not been met.   38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Pursuant to the January 2016 Board remand, the Veteran was scheduled for a VA examination to evaluate his claimed sleep apnea in November 2016.  The Veteran was notified of his failure to report for the scheduled VA examination in a January supplemental statement of the case (SSOC) and was informed that as a result, his case would be decided based on the evidence of record without consideration of any evidence expected from the scheduled VA examination.  See 38 C.F.R. § 3.655 (a), (b).  The Veteran has not requested that he be provided another opportunity to report for a VA examination.  Therefore, the Board finds that there has been compliance with the directives of the January 2016 remand and there is no bar to proceeding with a final decision at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Legal criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf veteran.  38 C.F.R. § 3.317 (e).

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2021 will be presumed to have established service connection.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as CFS, fibromyalgia, and IBS.  38 C.F.R. § 3.317 (a)(2)(i).  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).


Fibromyalgia and IBS 

The Veteran asserts service connection for fibromyalgia and IBS (claimed as a gastrointestinal disorder) due to his service in the Persian Gulf.

The Board finds presumptive service connection is warranted for the Veteran's claimed fibromyalgia and IBS, as the May 2016 VA examination reveals that the disabilities have manifested to a degree of at least 10 percent or more.  In this regard, the Veteran's fibromyalgia requires continuous medication for control with symptoms of widespread musculoskeletal pain, headache, depression and irritable bowel symptoms.  The Veteran's IBS results in more or less constant abdominal distress.  See 38 C.F.R. § 3.317.  

Chronic fatigue disability, to include CFS

The Veteran essentially asserts that he has had fatigue since his Persian Gulf service and that his fatigue is attributable to chronic fatigue syndrome.

Though the Veteran contends he has a current diagnosis, he is not competent to provide an actual diagnosis; as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's ex-wife observed the Veteran's complaints of fatigue throughout their marriage, beginning in 1995.  See July 2014 and November 2015 buddy statements.

Service records are silent for complaints or diagnosis of any chronic fatigue disability.


VA treatment records from 2008 and beyond reflect complaints of fatigue but do not reflect any diagnosis of CFS or any other chronic disability manifested by fatigue.  For example, in June 2008, the Veteran reported fatigue and decreased energy was noted as a symptom of depression.  See e.g., CAPRI records dated July 9, 2013, 351 pgs.

Private records from January 2013, received in June 2014, reflect a diagnosis of "fatigue" which was noted listed as a chronic illness in later records. See private records dated June 26, 2016, 16 pgs.  Here, the Board finds that the diagnosis of chronic fatigue does not represent a CFS diagnosis.  Even if the Board considered this a CFS diagnosis, the Board finds that the diagnosis wood lack any significant  probative value as there is no indication that it was based on any review of the record, other than the Veteran's reported history, and there is no supporting rationale or discussion of the criteria required for a diagnosis.  

The July 2013 VA Gulf War examiner opined that it is less likely than not the Veteran has a chronic disability related to the Gulf War as he had sufficient diagnosis for his complaints.  The Veteran reported an active lifestyle and was employed as a grounds director.  The examiner concluded that, by history, the Veteran's description of his condition did not support a diagnosis of CFS.  On review of the records, there was no demonstrable evidence of fatigue.  On examination, there was no evidence of exhaustion.  The Veteran appeared vibrant and healthy.  Significant obesity was observed.  Generalized fatigue is a common problem with obesity.  The examiner cited medical literature to support his opinion.

The Board finds that the opinion represents competent medical and probative medical evidence, though the probative value is reduced to the extent that the private records reflecting a diagnosis of chronic fatigue, summarized above, were not yet of record.  


The May 2016 VA examiner concluded that the Veteran did not have a diagnosis of CFS and opined that it was less likely than not that the claimed condition onset in-service or was related to any incident of service.  The examiner explained that the Veteran's service records were silent for problems with fatigue.  Medical records did not reflect a diagnosis of CFS.  On examination, despite noting some symptoms reflective of CFS, such as a nearly constant sleep disturbance, the Veteran failed to meet the current Institute of Medicine (IOM) criteria for CFS (revised in 2015), which requires additional symptoms not present, such as cognitive impairment, among others.  The VA examiner identified causes or likely causes of the Veteran's fatigue due to his sleep apnea with documented fatigue symptoms and depression, a common cause of fatigue.  The Board finds the opinion competent and highly probative in light of the well-reasoned rationale, citation to medical literature and updated record review. 

The Board finds that the most probative evidence of record indicates the Veteran does not suffer from CFS and identifies additional conditions which may result in symptoms of fatigue such as obesity, sleep apnea and depression.  

Absent reliable or competent lay or medical evidence of an undiagnosed illness condition manifested by chronic fatigue, including CFS, the Board has no authority to grant service connection for CFS.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim must be denied.


Sleep disorder, to include sleep apnea (other than insomnia)

The Veteran asserts service connection for a sleep disorder (other than insomnia), including sleep apnea and/or an undiagnosed illness manifested by sleep impairment due to his Persian Gulf service.  See e.g., Veteran's October 2012 claim and April 2014 statement.

The Board finds that service connection for a chronic sleep disorder, diagnosed as sleep apnea is not warranted.  

The Veteran testified at his August 2015 Board hearing that ever since service, he had been tossing and turning at night.  He was initially informed by others that he snored loudly shortly after returning from the Gulf region, in approximately 1991.  

The Veteran's ex-wife confirmed that throughout their marriage, beginning in 1995, the Veteran had symptoms of fatigue and sleep trouble with snoring and difficulty breathing.  See buddy statements from July 2014 and November 2015.

Service records are absent a diagnosis of sleep apnea.  As such, they fail to support a link between the condition and service.    

The first post-service indication of a sleep apnea diagnosis is approximately 14 years since separation from active duty in 1991 and 7 years since Reserve separation in 1998.  As reported by the Veteran, he was initially diagnosed with sleep apnea in approximately 2005 following a private sleep study.  See e.g., private treatment records from August 19, 2014 (reports a history of a sleep apnea in 2006) and August 2015 Board hearing.  

The passage of 7 to 13 years between the Veteran's discharge from active duty and/or Reserve service and the lack of medical documentation of sleep problems or diagnosis of sleep apnea, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


The July 2013 Gulf War examiner opined that it is less likely than not that the Veteran has a chronic sleep disability related to the Gulf War as he had sufficient diagnosis for his complaints.  The Veteran's medical records reflect a history of depression and bipolar disorder with further support of the diagnoses which may be indicated by his mental health assessments.  Sleep problems are common in depression.  Additionally, the Veteran had sleep apnea with a primary risk factor of obesity.  The examiner cited medical literature to support his conclusion.  The Board finds the VA examination to be competent medical evidence.  

There is no contrary medical opinion of record. The Veteran has submitted no competent nexus evidence contrary to multiple negative nexus opinions from VA examiner's, despite ample opportunity.  38 U.S.C. § 5107 (a) (claimant bears responsibility to support a claim for VA benefits).

While the Veteran and his wife are competent to report symptoms such as snoring and fatigue, they are not competent to attribute this to a medical diagnosis of sleep apnea.  See Rucker, 10 Vet. App. at 73; see also Jandreau, 492 F.3d 1376-77.  As to periods of Reserve service, the Veteran has not identified any particular incident in reserve service that would make his intermittent periods of ADT and IDT responsible for the disability as opposed to his periods of civilian life.  

Finally, the Board finds that presumptive service connection for an undiagnosed illness under § 3.317 is not warranted.  Here, the medical evidence of record identifies conditions which may result in symptoms of sleep problems such as sleep apnea and depression.  To the extent the Veteran asserts that he has an undiagnosed illness manifested by sleep impairment, he is not competent to provide an actual diagnosis; as such diagnosis requires specific medical knowledge and training.  



ORDER

Service connection for fibromyalgia is granted.

Service connection for irritable bowel syndrome is granted.

Service connection for a chronic disability manifested by fatigue, including CFS, is denied.

Service connection for sleep apnea is denied.


REMAND.  
	
For the Veteran's claimed headaches, an additional VA medical opinion is required.  The May 2016 VA examiner diagnosed tension headaches and provided a negative nexus opinion between the condition and service as STRs were absent complaints of headaches, recent medical records lacked complaints of headaches and the Veteran had previously indicated that his headaches resolved following chiropractic treatment in his July 2013 VA  examination.  Here, the underlying medical principle supporting the examiner's opinion is unclear.  The rationale appears to suggest that the Veteran may not have a chronic headache disability, though this is not expressly stated.  Further, the same VA examiner also indicated that headaches were a symptom of the Veteran's fibromyalgia in the corresponding May 2016 VA examination.      

Likewise, an additional VA examination is required for the Veteran's acquired psychiatric condition, to include PTSD, bipolar disorder, anxiety, depression and insomnia.  The May 2016 VA PTSD examiner indicated that test results were invalid and a mental diagnosis could not be assigned. Thus, no nexus opinion was provided.  As the examiner did not indicate that the Veteran has not had a diagnosis of an acquired psychiatric condition at any time during the appeal period, the examiner failed to provide a nexus opinion.

For the Veteran's claimed PTSD, the Veteran's military personnel records reflect that the Veteran's military occupational specialty is a light armed vehicle crewman and he received a combat action ribbon.  See military personnel records dated September 19, 2014, pg. 13 of 25 and DD-214.  Thus, the Board finds that the record establishes both his standing as a combat Veteran and the occurrence of in-service stressors involving a "fear of hostile military or terrorist activity" that are consistent with the terms of his service.  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, including those from beyond June 2015 from the Lincoln VAMC. 

2.  Provide the claims file to an appropriate VA examiner to obtain a medical opinion regarding the nature and etiology of the Veteran's claimed headaches.  An examination is not necessary unless determined to be by the VA examiner.

Based on the medical and lay evidence of record, the examiner must clearly indicate whether the Veteran has a chronic headache disability (identified by diagnosis).  

For any chronic headache disability identified,  express an opinion as to whether it is at least as likely as not (i.e., 50 percent or more) that the condition is caused by or otherwise etiologically related to service, including the Veteran's confirmed Persian Gulf service and his lay reports that headaches onset in-service and have continued since.  

A complete rationale should accompany any opinion provided and any conflicting evidence must be addressed. 
3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric condition.  

Based on the medical and lay evidence of record, the examiner is asked to:

(a)  Indicate whether the Veteran has had a diagnosis of PTSD at any time during the appeal period (beginning October 2011).  If so, clearly identify the stressor which serves as the basis for the diagnosis.  

The VA examiner's attention is directed to stressors reported throughout the record, including: (i) pre-service stressors from parental fighting and physical and emotional abuse from his father; (ii) harassment from drill instructor during boot camp; (iii) Desert Shield/Desert Storm combat stressors to include receiving incoming enemy fire, being within bombing range and fear for the lives of other soldiers due to landmines; and (iv) fear when he lost control of his military vehicle on ice (with no accident) during a weekend ADT drill.

If the Veteran's alleged harassment supports a diagnosis of PTSD, the examiner should specifically discuss any behavioral changes and circumstantial evidence of corroboration noted in 38 C.F.R. § 3.304 (f)(5).



(b)  Identify all psychiatric conditions diagnosed at any time throughout the appeal period (beginning October 2011) other than PTSD, to include bipolar disorder, anxiety, depression and insomnia.  Address any conflicting diagnosis of record.

For any acquired psychiatric condition (other than PTSD), opine whether it is at least as likely as not (50% or more) that any identified condition: 

(i)  onset during, is caused by, or is otherwise etiologically related to his active duty service, including his participation in Desert Shield/Desert Storm operations; or 

(ii) is caused or aggravated (beyond the natural progression) by his service-connected fibromyalgia and IBS.  Why or why not?

It should be noted that the Veteran is legally presumed to have been sound at service entrance.

If the examiner is unable to formulate an opinion based on a face-to-face examination of the Veteran, the examiner should, to the extent possible, provide an opinion based on the record or indicate why providing such an opinion would be impossible.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


